—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about February 27, 1998, which, inter alia, granted defendant Queensboro Farm Products’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly concluded that there were no facts supporting plaintiff’s contention that defendant Queensboro *104supervised the work-related activities of plaintiffs alleged assailant and should therefore be held vicariously accountable for the assailant’s conduct (see, Lazo v Mak’s Trading Co., 84 NY2d 896). Indeed, the assailant had been retained for the day not by defendant but by one of defendant’s drivers, who did not inform defendant of his arrangement and who himself paid for the help he had obtained out of his own pocket. We have considered plaintiffs other arguments, including that in support of his negligent hiring theory, and find them to be unpersuasive. Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.